Exhibit 10.14

SECOND AMENDMENT AND MODIFICATION

TO LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDMENT AND MODIFICATION TO LOAN AND SECURITY AGREEMENT (the
“Amendment”) is made effective as of the                day of                 ,
2006, by and among INFO LOGIX INC., a Delaware corporation (“Infologix”), OPT
ACQUISITION LLC, a Pennsylvania limited liability company (“Optasia”), EMBEDDED
TECHNOLOGIES, LLC, a Delaware limited liability company (“Embedded” and together
with Infologix and Optasia, jointly, severally and collectively “Borrowers” and
each a “Borrower”) and SOVEREIGN BANK (the “Bank”).

BACKGROUND


A.            PURSUANT TO THAT CERTAIN LOAN AND SECURITY AGREEMENT DATED MARCH
16, 2006 BY AND AMONG BORROWERS AND BANK (AS AMENDED BY THAT CERTAIN FIRST
AMENDMENT AND MODIFICATION TO LOAN AND SECURITY AGREEMENT DATED AUGUST 25, 2006
(THE “FIRST AMENDMENT”) AND AS THE SAME MAY HEREAFTER BE AMENDED, MODIFIED,
SUPPLEMENTED OR RESTATED FROM TIME TO TIME, BEING REFERRED TO HEREIN AS THE
“LOAN AGREEMENT”), BANK AGREED, INTER ALIA, TO EXTEND TO BORROWERS THE FOLLOWING
CREDIT FACILITIES:  (I) A LINE OF CREDIT IN THE MAXIMUM PRINCIPAL AMOUNT OF
EIGHT MILLION FIVE HUNDRED THOUSAND DOLLARS ($8,500,000.00), (II) A TERM LOAN IN
THE ORIGINAL PRINCIPAL AMOUNT OF ONE MILLION FIVE HUNDRED THOUSAND DOLLARS
($1,500,000.00) AND (III) A TERM LOAN IN THE ORIGINAL PRINCIPAL AMOUNT OF ONE
MILLION DOLLARS ($1,000,000.00).


B.            BORROWERS HAVE REQUESTED AND BANK HAS AGREED TO AMEND THE LOAN
AGREEMENT IN ACCORDANCE WITH THE TERMS AND CONDITIONS CONTAINED HEREIN.


C.            ALL CAPITALIZED TERMS CONTAINED HEREIN AND NOT OTHERWISE DEFINED
HEREIN SHALL HAVE THE MEANINGS SET FORTH IN THE LOAN AGREEMENT.

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto agree
as follows:


1.             WAIVER OF COVENANT DEFAULT.


(A)           BANK HEREBY WAIVES ANY DEFAULT OR EVENT OF DEFAULT THAT EXISTS OR
MAY ARISE UNDER THE LOAN AGREEMENT AS A RESULT OF BORROWERS’ FAILURE TO COMPLY
WITH THE FIXED CHARGE COVERAGE RATIO SET FORTH IN SECTION 8.3 OF THE LOAN
AGREEMENT AS OF BORROWERS’ FISCAL QUARTER ENDED SEPTEMBER 30, 2006.


(B)           THE FOREGOING WAIVER APPLIES SOLELY WITH RESPECT TO THE COVENANT
AND PERIOD REFERENCED IN SECTION 1(A) ABOVE AND DOES NOT APPLY TO OR CONSTITUTE
A WAIVER FOR ANY OTHER DEFAULT OR EVENT OF DEFAULT THAT EXISTS OR MAY EXIST
UNDER THE LOAN AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, BORROWER’S FAILURE TO COMPLY WITH THE COVENANT SET FORTH IN SECTION
8.3 OF THE LOAN AGREEMENT AS OF ANY OTHER DATE.


2.             DEFINITIONS.  SECTION 1.1(O)A OF THE LOAN AGREEMENT IS HEREBY
DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:

“(o)A      “Cut-Off Date” means November 30, 2006.”


--------------------------------------------------------------------------------



3.             TERM LOAN B - PRINCIPAL PAYMENTS.  SECTION 4.3A OF THE LOAN
AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:

“4.3A      Principal Payments on Term Loan B.  Subject to the next succeeding
sentence, Borrowers will pay the principal of Term Loan B in (a) equal and
consecutive monthly installments of Twenty-Seven Thousand Seven Hundred
Seventy-Seven and 78/100 Dollars ($27,777.78) each, on the first day of each
calendar month commencing on December 1, 2006, and (b) one (1) final payment of
the remaining principal balance, plus all accrued and unpaid interest thereon on
March 15, 2009.  Notwithstanding the foregoing, if the Capital Raise Date has
not occurred prior to the Cut-Off Date, Borrower will pay the entire outstanding
principal balance of Term Loan B, plus all accrued and unpaid interest thereon
on December 31, 2006.”


4.             ADDITIONAL CONDITIONS.  SECTION 11 OF THE FIRST AMENDMENT IS
HEREBY DELETED AND REPLACED WITH THE FOLLOWING:

“11.         Additional Conditions.  If the Capital Raise Date does not occur
prior to the Cut-Off Date, on November 30, 2006, at Borrowers’ sole option, (i)
Bank shall institute a reserve against Eligible Receivables or Eligible
Inventory in an amount equal to Five Hundred Thousand Dollars ($500,000.00) or
(ii) Borrower shall deposit in a non-interest bearing cash collateral account
maintained at Bank (the “Additional Cash Collateral Account”) an amount equal to
Five Hundred Thousand Dollars ($500,000.00).

Bank will have sole dominion and control over all items and funds in the
Additional Cash Collateral Account and such items and funds may be withdrawn
only by Bank.  Bank will have the right to apply all or any part of such funds
towards payment of any of the Bank Indebtedness.  Items and funds in the
Additional Cash Collateral Account shall be referred to herein as the
“Additional Cash Collateral”.”


5.             AMENDMENT/REFERENCES.  THE LOAN AGREEMENT AND THE LOAN DOCUMENTS
ARE HEREBY AMENDED TO BE CONSISTENT WITH THE TERMS OF THIS AMENDMENT. ALL
REFERENCES IN THE LOAN AGREEMENT AND THE LOAN DOCUMENTS TO (A) THE “LOAN
AGREEMENT” SHALL MEAN THE LOAN AGREEMENT AS AMENDED HEREBY; AND (B) THE “LOAN
DOCUMENTS” SHALL INCLUDE THIS AMENDMENT AND ALL OTHER INSTRUMENTS OR AGREEMENTS
EXECUTED PURSUANT TO OR IN CONNECTION WITH THE TERMS HEREOF.


6.             CROSS-COLLATERALIZATION; CONFIRMATION OF COLLATERAL.  BORROWERS
HEREBY CONFIRM, ACKNOWLEDGE AND AGREE THAT ALL BANK INDEBTEDNESS IS AND SHALL BE
CROSS-COLLATERALIZED AND, WITHOUT LIMITING THE FOREGOING, TERM LOAN B, THE OTHER
LOANS, AND ALL OTHER BANK INDEBTEDNESS ARE AND SHALL CONTINUE TO BE SECURED BY
ALL LIENS, SECURITY INTERESTS, ASSIGNMENTS, SURETYSHIP OBLIGATIONS, STOCK
PLEDGES, RIGHTS AND REMEDIES GRANTED TO BANK IN THE LOAN DOCUMENTS, WHICH LIENS,
MORTGAGES, SECURITY INTERESTS, RIGHTS AND REMEDIES ARE HEREBY REAFFIRMED AND
CONTINUED AS SECURITY FOR THE FOREGOING; AND ALL OF THE LOAN DOCUMENTS ARE
HEREBY AMENDED TO REFLECT THE SAME.  NONE OF THE

2


--------------------------------------------------------------------------------



COLLATERAL SHALL BE IMPAIRED BY ANYTHING CONTAINED HEREIN AND ALL SUCH
COLLATERAL SHALL CONTINUE TO SECURE ALL PRESENT AND FUTURE BANK INDEBTEDNESS.


7.             RELEASE.  EACH BORROWER AND EACH GUARANTOR ACKNOWLEDGES AND
AGREES THAT IT HAS NO CLAIMS, SUITS OR CAUSES OF ACTION AGAINST BANK AND HEREBY
REMISES, RELEASES AND FOREVER DISCHARGES BANK, THEIR OFFICERS, DIRECTORS,
SHAREHOLDERS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS, AND ANY OF THEM, FROM
ANY CLAIMS, SUITS OR CAUSES OF ACTION WHATSOEVER, IN LAW OR AT EQUITY, WHICH ANY
BORROWER OR ANY GUARANTOR HAS OR MAY HAVE ARISING FROM ANY ACT, OMISSION OR
OTHERWISE, AT ANY TIME UP TO AND INCLUDING THE DATE OF THIS AMENDMENT.


8.             ADDITIONAL DOCUMENTS; FURTHER ASSURANCES.  EACH BORROWER
COVENANTS AND AGREES TO EXECUTE AND DELIVER TO BANK, OR TO CAUSE TO BE EXECUTED
AND DELIVERED TO BANK CONTEMPORANEOUSLY HEREWITH, AT THE SOLE COST AND EXPENSE
OF SUCH BORROWER, THE AMENDMENT AND ANY AND ALL DOCUMENTS, AGREEMENTS,
STATEMENTS, RESOLUTIONS, SEARCHES, INSURANCE POLICIES, CONSENTS, CERTIFICATES,
LEGAL OPINIONS AND INFORMATION AS BANK MAY REQUIRE IN CONNECTION WITH THE
EXECUTION AND DELIVERY OF THIS AMENDMENT OR ANY DOCUMENTS IN CONNECTION
HEREWITH, OR TO FURTHER EVIDENCE, EFFECT, ENFORCE OR PROTECT ANY OF THE TERMS
HEREOF OR THE RIGHTS OR REMEDIES GRANTED OR INTENDED TO BE GRANTED TO BANK
HEREIN OR IN ANY OF THE LOAN DOCUMENTS, OR TO ENFORCE OR TO PROTECT BANK’S
INTEREST IN THE COLLATERAL.  ALL SUCH DOCUMENTS, AGREEMENTS, STATEMENTS, ETC.,
SHALL BE IN FORM AND CONTENT ACCEPTABLE TO BANK IN ITS SOLE DISCRETION.  EACH
BORROWER HEREBY AUTHORIZES BANK TO FILE, AT SUCH BORROWER’S COST AND EXPENSE,
FINANCING STATEMENTS, AMENDMENTS THERETO AND OTHER ITEMS AS BANK MAY REQUIRE TO
EVIDENCE OR PERFECT BANK’S CONTINUING SECURITY INTEREST AND LIENS IN AND AGAINST
THE COLLATERAL.  EACH BORROWER AGREES TO JOIN WITH BANK IN NOTIFYING ANY THIRD
PARTY WITH POSSESSION OF ANY COLLATERAL OF BANK’S SECURITY INTEREST THEREIN AND
IN OBTAINING AN ACKNOWLEDGMENT FROM THE THIRD PARTY THAT IT IS HOLDING THE
COLLATERAL FOR THE BENEFIT OF BANK.  EACH BORROWER WILL COOPERATE WITH BANK IN
OBTAINING CONTROL WITH RESPECT TO COLLATERAL CONSISTING OF DEPOSIT ACCOUNTS,
INVESTMENT PROPERTY, LETTER-OF-CREDIT RIGHTS AND ELECTRONIC CHATTEL PAPER.


9.             FURTHER AGREEMENTS AND REPRESENTATIONS.  EACH BORROWER DOES
HEREBY:


(A)           RATIFY, CONFIRM AND ACKNOWLEDGE THAT THE STATEMENTS CONTAINED IN
THE FOREGOING BACKGROUND AND IN SECTION 1 HEREOF ARE TRUE AND COMPLETE AND THAT,
AS AMENDED HEREBY, THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE IN FULL
FORCE AND EFFECT AND ARE VALID, BINDING AND ENFORCEABLE AGAINST EACH BORROWER
AND ITS ASSETS AND PROPERTIES, ALL IN ACCORDANCE WITH THE TERMS THEREOF, AS
AMENDED;


(B)           COVENANT AND AGREE TO PERFORM ALL OF SUCH BORROWER’S OBLIGATIONS
UNDER THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED;


(C)           ACKNOWLEDGE AND AGREE THAT AS OF THE DATE HEREOF, NO BORROWER HAS
ANY DEFENSE, SET-OFF, COUNTERCLAIM OR CHALLENGE AGAINST THE PAYMENT OF ANY BANK
INDEBTEDNESS OR THE ENFORCEMENT OF ANY OF THE TERMS OF THE LOAN AGREEMENT OR OF
THE OTHER LOAN DOCUMENTS, AS AMENDED;


(D)           ACKNOWLEDGE AND AGREE THAT ALL REPRESENTATIONS AND WARRANTIES OF
EACH BORROWER CONTAINED IN THE LOAN AGREEMENT AND/OR THE OTHER LOAN DOCUMENTS,
AS AMENDED, ARE TRUE, ACCURATE AND CORRECT ON AND AS OF THE DATE HEREOF AS IF
MADE ON AND AS OF THE DATE HEREOF;

3


--------------------------------------------------------------------------------



(E)           REPRESENT AND WARRANT THAT NO DEFAULT OR EVENT OF DEFAULT EXISTS,
EXCEPT AS PROVIDED FOR IN SECTION 1(A) HEREIN;


(F)            COVENANT AND AGREE THAT SUCH BORROWER’S FAILURE TO COMPLY WITH
ANY OF THE TERMS OF THIS AMENDMENT OR ANY OTHER INSTRUMENT OR AGREEMENT EXECUTED
OR DELIVERED IN CONNECTION HEREWITH, SHALL CONSTITUTE AN EVENT OF DEFAULT UNDER
THE LOAN AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS; AND


(G)           ACKNOWLEDGE AND AGREE THAT NOTHING CONTAINED HEREIN, AND NO
ACTIONS TAKEN PURSUANT TO THE TERMS HEREOF, ARE INTENDED TO CONSTITUTE A
NOVATION OF ANY OF THE NOTES, THE LOAN AGREEMENT OR OF ANY OF THE OTHER LOAN
DOCUMENTS AND DOES NOT CONSTITUTE A RELEASE, TERMINATION OR WAIVER OF ANY
EXISTING EVENT OF DEFAULT OR OF ANY OF THE LIENS, SECURITY INTERESTS, RIGHTS OR
REMEDIES GRANTED TO THE BANK IN ANY OF THE LOAN DOCUMENTS, WHICH LIENS, SECURITY
INTERESTS, RIGHTS AND REMEDIES ARE HEREBY EXPRESSLY RATIFIED, CONFIRMED,
EXTENDED AND CONTINUED AS SECURITY FOR ALL BANK INDEBTEDNESS.

Each Borrower acknowledges and agrees that Bank is relying on the foregoing
agreements, confirmations, representations and warranties of each Borrower and
the other agreements, representations and warranties of each Borrower contained
herein in agreeing to the amendments contained in this Amendment.


10.           FEES, COST, EXPENSES AND EXPENDITURES.  BORROWERS WILL PAY ALL OF
BANK’S REASONABLE EXPENSES IN CONNECTION WITH THE REVIEW, PREPARATION,
NEGOTIATION, DOCUMENTATION AND CLOSING OF THIS AMENDMENT AND THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREUNDER, INCLUDING WITHOUT LIMITATION, FEES,
DISBURSEMENTS, EXPENSES AND DISBURSEMENTS OF COUNSEL RETAINED BY BANK AND ALL
FEES RELATED TO FILINGS, RECORDING OF DOCUMENTS, SEARCHES, ENVIRONMENTAL
ASSESSMENTS AND APPRAISAL REPORTS, WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED
HEREUNDER ARE CONSUMMATED.


11.           NO WAIVER.  NOTHING CONTAINED HEREIN CONSTITUTES AN AGREEMENT OR
OBLIGATION BY BANK TO GRANT ANY FURTHER AMENDMENTS TO THE LOAN AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS.  EXCEPT AS SPECIFICALLY SET FORTH IN SECTION 1
HEREOF, NOTHING CONTAINED HEREIN CONSTITUTES A WAIVER OR RELEASE BY BANK OF ANY
EVENT OF DEFAULT OR OF ANY RIGHTS OR REMEDIES AVAILABLE TO BANK UNDER THE LOAN
DOCUMENTS OR AT LAW OR IN EQUITY.


12.           INCONSISTENCIES. TO THE EXTENT OF ANY INCONSISTENCIES BETWEEN THE
TERMS AND CONDITIONS OF THIS AMENDMENT AND THE TERMS AND CONDITIONS OF THE LOAN
AGREEMENT OR THE OTHER LOAN DOCUMENTS, THE TERMS AND CONDITIONS OF THIS
AMENDMENT SHALL PREVAIL. ALL TERMS AND CONDITIONS OF THE LOAN AGREEMENT AND
OTHER LOAN DOCUMENTS NOT INCONSISTENT HEREWITH SHALL REMAIN IN FULL FORCE AND
EFFECT AND ARE HEREBY RATIFIED AND CONFIRMED BY BORROWERS.


13.           BINDING EFFECT.  THIS AMENDMENT, UPON DUE EXECUTION HEREOF, SHALL
BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS.


14.           GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA WITHOUT REGARD TO
CONFLICT OF LAW PRINCIPLES.


15.           SEVERABILITY.  THE PROVISIONS OF THIS AMENDMENT AND ALL OTHER LOAN
DOCUMENTS ARE DEEMED TO BE SEVERABLE, AND THE INVALIDITY OR UNENFORCEABILITY OF
ANY PROVISION SHALL NOT AFFECT OR IMPAIR THE REMAINING PROVISIONS WHICH SHALL
CONTINUE IN FULL FORCE AND EFFECT.

4


--------------------------------------------------------------------------------



16.           MODIFICATIONS.  NO MODIFICATION OF THIS AMENDMENT OR ANY OF THE
LOAN DOCUMENTS SHALL BE BINDING OR ENFORCEABLE UNLESS IN WRITING AND SIGNED BY
OR ON BEHALF OF THE PARTY AGAINST WHOM ENFORCEMENT IS SOUGHT.


17.           HEADINGS.  THE HEADINGS OF THE ARTICLES, SECTIONS, PARAGRAPHS AND
CLAUSES OF THIS AMENDMENT ARE INSERTED FOR CONVENIENCE ONLY AND SHALL NOT BE
DEEMED TO CONSTITUTE A PART OF THIS AMENDMENT.


18.           COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN MULTIPLE
COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL AND ALL OF WHICH
TOGETHER SHALL CONSTITUTE THE SAME AGREEMENT.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have caused this Amendment to be executed the day and year first above written.

INFO LOGIX INC.

 

 

 

 

 

 

 

By:

David T. Gulian

 

 

 

David Gulian, President

 

 

 

 

 

 

 

 

 

OPT ACQUISITION LLC

 

By:

David T. Gulian

 

 

 

David Gulian, President

 

 

 

 

 

 

 

EMBEDDED TECHNOLOGIES, LLC

 

By: INFO LOGIX INC., its sole Member

 

 

 

 

 

By:

David T. Gulian

 

 

 

David Gulian, President

 

 

 

 

 

 

 

SOVEREIGN BANK

 

 

 

 

 

 

 

By:

Steven Fahringer

 

 

 

Steven Fahringer, Vice President

 

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]


--------------------------------------------------------------------------------


[SIGNATURES CONTINUED FROM PRIOR PAGE]

Each of the undersigned, intending to be legally bound hereby, consents and
agrees to the foregoing Second Amendment and Modification to Loan Agreement
dated of even date herewith (the “Agreement”), and all terms thereof and further
agrees that (a) such Agreement shall in no way affect or impair the
undersigned’s obligations under those certain Limited Surety Agreements from the
undersigned to Bank dated March 16, 2006 (collectively, the “Sureties”), or
under any other documents executed or delivered pursuant thereto or in
connection therewith and (b) the terms of the Sureties are hereby ratified and
confirmed, all as of the date hereof.

 

Craig Wilensky

(SEAL)

Witness:

 

CRAIG WILENSKY

 

 

 

 

 

 

 

 

 

 

 

 

 

Richard Hodge

(SEAL)

Witness:

 

RICHARD HODGE

 

 

 

 

 

 

 

 

 

 

 

 

 

David T. Gulian

(SEAL)

Witness:

 

DAVID GULIAN

 

 


--------------------------------------------------------------------------------